Title: To James Madison from James Simpson, 10 July 1801 (Abstract)
From: Simpson, James
To: Madison, James


10 July 1801, Tangier. No. 34. Acknowledges receipt of JM’s 21 May dispatch transmitted by Gavino. Three American frigates arrived at Gibraltar on 1 July; the Enterprize had anchored there on 26 June. Gavino informs him that the squadron proceeded into the Mediterranean on 4 July, a circumstance likely to produce the best consequences in negotiations with Barbary powers. Has received positive response from governor of Tetuán concerning use of bay as watering station for U.S. vessels. Gavino in 4 July letter reports Tripolitan twenty-six-gun frigate and sixteen-gun brig in Bay of Gibraltar. Their commanders deny authorization to capture U.S. vessels, but Simpson does not believe this. Swedish consul here has been advised unofficially that Sweden did not ratify treaty with Tripolitans. Reports general health in Tangier is good, no plague.
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1). 3 pp.; docketed by Wagner as received 22 Sept. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:508–9.



   
   A full transcription of this document has been added to the digital edition.

